Mangano, P. J.,
concurs in part and dissents in part, and votes to modify the order appealed from by deleting the provision granting the defendants’ cross motion for summary *731judgment, and substituting therefor a provision denying the cross motion, and, as so modified, to affirm the order, with the following memorandum with which Ritter, J., joins. The defendants cancelled a contract, executed in April 1985 for the sale of their New Rochelle home, pursuant to a Notice of Cancellation dated December 31, 1987. Specifically, the defendants claimed that the enactment of Local Laws, 1987, No. 9 of the City of New York, prevented them from obtaining a building renovation permit from the City of New York, as required under the contract, to convert their Manhattan brownstone from a Single Room Occupancy (hereinafter SRO) dwelling to a private residence for their personal use.
The majority is of the view that this claim warrants the granting of the defendants’ cross motion for summary judgment. I respectfully disagree.
Local Laws, 1987, No. 9 of the City of New York, which was enacted on March 5, 1987, extended a moratorium on the conversion of SRO dwellings for five years. However, this moratorium contained an exemption for those owners of SRO dwellings who intended to occupy the subject premises “as [their] primary residence for a period of not less than three years after completion of such work” (Local Laws, 1987, No. 9 of City of New York, § 2; Administrative Code of City of New York § 27-198.2 [d] [1] [a] [ii]).
The record indicates that the defendants did not cancel the subject contract immediately upon, or even shortly after, enactment of the five-year moratorium. Instead, during the following nine months, the defendants made numerous attempts to obtain a "Certificate of No Harassment” from New York City, which was the sole prerequisite for a conversion; indeed, the defendants were orally advised on December 31, 1987, by the City of New York, that a certificate of no harassment would be issued. From the defendants’ conduct, it may be reasonably inferred that, for a substantial period of time, the defendants did not view Local Laws, 1987, No. 9 of the City of New York, as an obstacle to their performance under the contract, and were prepared to qualify for the exemption contained in that local law. Under these circumstances, it is my view that an issue of fact exists on this record concerning the defendants’ lack of good faith in cancelling the contract on December 31, 1987. Accordingly, the defendants’ cross motion for summary judgment should have been denied.